              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

CATLIN SYNDICATE LTD.        §
                             §
     Plaintiffs              §
                             §
v.                           §                             CASE NO.: 5:18-CV-01185
                             §
IMPLICITY MANAGEMENT COMPANY §                                  JURY DEMANDED
                             §
     Defendant               §
                             §
                             §
                             §



               ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT



        Plaintiff Catlin Syndicate Ltd. (hereinafter “Plaintiff” or “Underwriters”) files this

Original Complaint for Declaratory Judgment against Defendant Implicity Management

Company (“Defendant”) and respectfully shows the Court as follows:

                                                 I.
                                              PARTIES

        1.       Catlin Syndicate Ltd. (“Catlin”) was the sole member of Syndicate 2003 during

the period of April 1, 2016 to April 1, 2017, the effective period of the insurance policy at issue

in this action. Syndicate 2003 was the “Lead” on the policy at issue. Catlin is a foreign

company, organized under and a citizen of the United Kingdom, having its principal place of

business at 20 Gracechurch Street, London, England EC3V 0BG.

        2.       Implicity Management Company is a Texas company who may be served with

process by personal service at its place of business at 14855 Blanco Road, Suite 309, San

Antonio, Texas.



ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                              PAGE 1 OF 13
2910046v1
              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 2 of 13



                                               II.
                                    JURISDICTION AND VENUE

        3.       This Court has subject matter jurisdiction over this lawsuit pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

        4.       In addition, this court has jurisdiction over this lawsuit under 28 U.S.C.

§1332(a)(1) because Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000.00, excluding interest and costs.

        5.       Venue is proper in this Court under 28 U.S.C. §1391(a)(2) because a substantial

part of the events giving rise to Defendant’s insurance claims occurred within this District and

within this Division. More specifically, this is an insurance coverage action concerning a policy

issued in Texas, which provides coverage for residential apartment or condo complexes in the

Bexar and Guadalupe Counties of Texas.

        6.       Further, venue is also appropriate in this Court under 28 U.S.C. §1391(a)(3)

because Defendant has, at all material times, been a citizen of State of Texas.

                                                 III.
                                        FACTUAL BACKGROUND

        7.       Catlin seeks a declaratory judgment to determine its rights and obligations under

an insurance policy, Policy No. NGW43482016, issued to Implicity Management Company,

effective April 1, 2016 to April 1, 2017 (the “Policy”). The Policy provides coverage for damage

to, among others, apartment complexes and condo unit complexes as follows:

         PROPERTY:                  LOC.      ADDRESS:
                                    NO.:
         Broken Oak Apts.           1         1935 Broken Oak St.
                                              San Antonio, Texas 78232
         City View                  2         2503 Jackson Keller Rd.
                                              San Antonio, Texas 78230
         The Lodge on Perrin        3         2355 Austin Hwy.
         Creek                                San Antonio, Texas 78218
         The Township Apts.         4         122 Burr Road
                                              San Antonio, Texas 78209
         Timber Ridge               5         3200 Timber View

ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                             PAGE 2 OF 13
3299131v1
              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 3 of 13



                                              San Antonio, Texas 78251
         Villa Dijon                6         100 Lorenz Road
         Condominiums                         San Antonio, Texas 78209
         Montage at North Point     7         3601 Magic Drive
                                              San Antonio, Texas 78229
         Middletowne                8         1111 N Hwy 123 Bypass
                                              Seguin, Texas 78155
         City Heights Apts (fka     9         9400 Fredericksburg
         Portofino)                           San Antonio, Texas 78201
         Green Court                10        119 Williamsburg Place
                                              San Antonio, Texas 78201
         Regency House              11        900 Burr Road
                                              San Antonio, Texas 78209

(the “Property”).

        8.       Defendant filed a number of claims under the Policy for damages caused by a hail

or storm event which occurred on April 12, 2016, and to which Claim No. N11969 was assigned

(the “Claims”). Specifically, the Claims made under the Policy at issue include the following:

PROPERTY:           LOC.     ADDRESS:                AMOUNT          DEPRECIATION:   AMOUNT PAID:
                    NO.:                             OF CLAIM:
City View           2        2503 Jackson Keller     $424,203.91     $63,630.60      $260,573.38
                             Rd.
The Lodge on        3        2355 Austin Hwy.        $1,594,417.47   $119,581.31     $1,594,417.47
Perrin Creek
Timber Ridge        5        3200 Timber View        $132,698.71     $10,615.90      $0.00
Villa Dijon         6        100 Lorenz Road         $501,428.64     $87,248.58      $414,180.06
Condominiums
Montage at North    7        3601 Magic Drive        $350,000.00                     $350,000.00
Point
Regency House       11       900 Burr Road           $274,182.00     TBD             $0.00
                                                                                     $2,619,170.91


        9.       Underwriters assigned the claim investigation to McLarens Global Claims.

Thomas J. Brownfield, an Executive General Adjuster with McLarens Global Claims began an

investigation of the Claims, including inspecting the Properties and communicating with

Defendant’s Public Adjuster, Jason Lanier.

        10.      Further, as part of the investigation, Catlin learned that Defendant and its

representatives made material misrepresentations in the application for the Policy at issue by

expressly denying that Defendants had made prior claims for hail and/or wind damage to a

ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                 PAGE 3 OF 13
3299131v1
                  Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 4 of 13



number of the properties insured under the Policy. Defendant accepted payment for Claims and

filed two lawsuits against Underwriters for alleged late payment interest and penalties and

another lawsuit alleging breach of contract and extra-contractual claims. The lawsuits are styled:

                  Cause No. 2017CI16321; Implicity Management Company v. Certain
                   Underwriters at Lloyd’s, London and Thomas J. Brownfield; in the 150th Judicial
                   District of Bexar County, Texas (“Villa Dijon Lawsuit”);

                  Cause No. 2017CI16323; Implicity Management Company v. Certain
                   Underwriters at Lloyd’s, London and Thomas J. Brownfield; in the 224th Judicial
                   District of Bexar County, Texas (“Perrin Creek Lawsuit”); and

                  Cause No. 2017CI16557; Implicity Management Company v. Certain
                   Underwriters at Lloyd’s, London and Thomas J. Brownfield; in the 438th Judicial
                   District of Bexar County, Texas (“Timber Ridge Lawsuit”).

        11.        In investigating the above-described lawsuits to prepare defenses to same, Catlin

learned that Defendant made material misrepresentations as to the facts and circumstances with

respect to the claims for damage to the Villa Dijon and City View properties in an effort to

receive claim payment proceeds from Underwriters to which it was not entitled as more fully set

forth below.        Further, Implicity produced documents in the Timber Ridge Lawsuit which

included weather data noting that a hailstorm occurred on April 24, 2015, with hail of 1.5” in

diameter. The hail reported at Timber Ridge on the date at issue in Implicity’s claims at issue

was 1” in diameter per the same document.

        12.        Catlin brings this action to determine its rights under the Policy as Defendant has

now also submitted a proof of loss claiming $919,667.69 for alleged damage to the Regency

House property located at 900 Burr Road, San Antonio, Texas 78209, which is not the subject of

a pending lawsuit. Underwriters’ representative obtained roofing repair bids at one-third the

estimated cost claimed by Implicity’s public adjuster, Lanier. Because of Defendant’s material

misrepresentations on the Villa Dijon claim, however, Underwriters rescinded the Policy and

notified Implicity of same via a letter of November 13, 2018. Catlin now seeks a judicial

ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                PAGE 4 OF 13
3299131v1
              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 5 of 13



declaration that the Policy is void and that nothing further is owed under the Policy for any

damages or losses claimed thereunder.

                                DECLARATORY RELIEF SOUGHT

        13.      Catlin re-alleges and incorporates by reference all preceding paragraphs.

        14.      An actual controversy of a justiciable nature presently exists between Plaintiff and

the Defendant concerning the rights and obligations of the parties to the Policy with respect to

Claim for alleged hail or wind loss.

        15.      Catlin seeks a judicial determination that there is no coverage for the alleged loss

because the Policy and/or the claim is void due to material misrepresentations made by

Defendant and/or its representatives on Defendant’s behalf during the investigation of the subject

Claims. Specifically, the Policy states:

                                            SECTION III
                                         Terms and Conditions
        ***
        Section 8

        CONDITIONS

        ***

        9.       Misrepresentation and Fraud

                 This entire policy shall be void if the Insured has willfully concealed or
                 misrepresented, in writing or otherwise, any material facts or
                 circumstances concerning this Policy or the subject matter thereof, or if
                 the Insured shall make any attempt to defraud either before or after a loss.


        16.      Defendant, a property management company, applied for a commercial property

policy effective April 1, 2016 through April 1, 2017. The Policy insured multiple apartment and

condo complexes, each owned by separate entities and managed by Plaintiff. In applying for the

policy, Plaintiff was specifically asked to identify prior losses and claims for the preceding three

years. Plaintiff provided a “Loss Run” document identifying some prior claims but did not

ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                               PAGE 5 OF 13
3299131v1
                Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 6 of 13



disclose prior wind or hail damages to Villa Dijon, Township Apartments, or City View

Apartments. Underwriters calculated a premium for and issued the Policy based on the reported

loss history.

        17.      Less than two weeks after Underwriters agreed to bind the Policy, the loss at issue

reportedly occurred on April 12, 2016.        Implicity reported hail damage claims to insured

properties on the Policy including: Astoria; Perrin Creek; Timber Ridge; Villa Dijon; Oak Hills;

Township; and Montage at Northpoint. Implicity’s retail agent, Pathfinder LL&D Insurance

Group (“Pathfinder”) reported the Villa Dijon claim at issue in this lawsuit on April 25, 2016.

Implicity notified Tom Brownfield that Plaintiff’s contact was Public Adjuster, Jason Lanier

(“Lanier”).

        18.      Because of the size of the loss, Underwriters retained UBS to inspect the Property

and prepare an estimate for repair. On or about June 21, 2016, Lanier and/or James Wesselski

prepared an estimate in the Villa Dijon claim, seeking $620,456.70, including replacement of all

building roofs and carports. UBS prepared a report, on or about July 22, 2016, in which UBS

noted signs of hail and estimated the repair cost to be $310,081.74. Lanier, with a percentage

interest in the ultimate claim payment, prepared an estimate approximately $60-$90 per square

higher than that prepared by UBS. UBS re-inspected the property with Lanier to determine the

differences in scope and pricing.

        19.      Ultimately, Lanier agreed to lower his estimate and the Parties reached an

agreement to settle the Villa Dijon claim for $501,428.64, with $87,248.58 withheld in

recoverable depreciation once the work was completed subject to the Policy’s terms and

conditions. On June 20, 2017, Lanier submitted to Brownfield a sworn statement in proof of

loss, executed by Implicity and subject to the laws of perjury, swearing that the damage to the

Property was $501,428.64. The sworn statement in proof of loss also stated, among other things,


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                              PAGE 6 OF 13
3299131v1
              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 7 of 13



that there had been no change of interest, use, or possession of the Property since the inception of

the Policy.    The sworn statement in proof of loss also attested that the Insured had not made any

attempt to deceive Underwriters as to the extent of the claimed loss in any manner. Lanier sent

Brownfield the wiring instructions for payment on June 21, 2017.              Brownfield sent the

information to Underwriters on July 21, 2017 and Underwriters paid Implicity $414,180.06 on

August 21, 2017.

        20.      Unbeknownst to Catlin, however, Implicity was actively pursuing litigation

against American Risk Insurance Company (“ARIC”) for the same damages of total roof

replacements at the Villa Dijon property due to hail and wind which reportedly occurred on

March 31, 2013. Specifically, on July 1, 2016, Plaintiff filed a lawsuit styled: Cause No.

2016CI11019; Implicity Management Company v. American Risk Insurance Company; in the

37th Judicial District Court of Bexar County, Texas (“the ARIC lawsuit”, in which Plaintiff

alleges, inter alia, that the roofs at Villa Dijon were damaged in the amount of $398,405.77 from

a 2013 storm. Without disclosing the almost $400,000 in damages to Underwriters, however,

Defendant negotiated a settlement of the claim on Underwriters’ Policy and Underwriters paid

$414,180.06 to date. At a minimum, Defendant’s material falsehoods and omissions resulted in

an overpayment by Underwriters of at least $311,157.19 on the Villa Dijon claim.

        21.      Additionally, on August 16, 2018, Plaintiff received excerpts from a copy of

records produced in the ARIC lawsuit by Jason Lanier in response to a deposition on written

questions with a subpoena duces tecum.            Incredibly, Defendant, Lanier, Villa Dijon’s

representatives, and Defendant’s Counsel were involved in an e-mail, dated April 21, 2016, from

a David Ribble to the others wherein Mr. Ribble acknowledged the prior claim against ARIC for

the March 2013 roof damage which “totaled” the roofs but he sees no risk in making the

duplicative claim to Underwriters.


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                              PAGE 7 OF 13
3299131v1
              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 8 of 13




        22.      Lanier then subsequently advised Implicity and Villa Dijon’s representatives that

the April 12, 2016 hail storm caused “limited” damage to the metal carports and some paint on

some elevations and suggested it may be worth pursuing damages to the paint and carports.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                             PAGE 8 OF 13
3299131v1
              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 9 of 13




        23.      Defendant and Lanier, however, did not limit the claim to paint and carports but,

instead, claimed $620,456.70 for replacement of all the buildings’ roofs. Implicity, despite

acknowledging in writing that it could not make another claim for hail damage as it had a

pending claim with American Risk Insurance Company, signed a sworn proof of loss for roof

replacements and Lanier provided same to Brownfield. Underwriters paid Implicity over six

hundred thousand dollars on the City View and Villa Dijon claims based on Implicity’s material

misrepresentations.     Defendant’s acts implicate the Policy’s fraudulent claim and void the

subject Claim and Policy.

        24.      Further, on September 14, 2018, Counsel for American Risk Insurance Company

sent Plaintiff’s Counsel a copy of records produced by Travis Thonhoff, Villa Dijon’s President.

Those records further indicate an intent to deceive Underwriters in that the records include, inter

alia, references to roof leaks from limbs damaging the roofs as far back as 2011, resident

complaints about roof damages and interior leaks in 2014, references to bids for carport damage

ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                             PAGE 9 OF 13
3299131v1
              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 10 of 13



repair on March 10, 2015, roof leaks from flashing deficiencies on March 10, 2015, April 20,

2015, April 22, 2015, and others. Incredibly, on April 22, 2015, Implicity’s e-mail with Villa

Dijon notes roof repairs for a claim on which Jason Lanier was working on an engagement letter.




        25.      Further, the records also show that, on June 24, 2015, Implicity noted damage

caused by overgrown tree limbs and instructed that the limbs should be cut back so that it could

make an insurance claim for hail damage.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                          PAGE 10 OF 13
3299131v1
              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 11 of 13




        26.      Implicity’s President noted the need for new roofs and her plan to discuss same

with Lanier on November 30, 2015, in response to Implicity’s property manager for Villa Dijon

noting that there was not enough money to replace the roofs or even pay the insurance policy

deductible.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                          PAGE 11 OF 13
3299131v1
              Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 12 of 13




        27.      The above-described recently provided documents unquestionably show that

Implicity acted with intent to obtain payments from Underwriters for alleged damages which

occurred well in advance of the inception of Underwriters’ Policy. Implicity was fully aware of

damages and roof leaks at Villa Dijon prior to the inception of Underwriters’ policy and prior to

the reported loss date yet perjured itself by the submission of a sworn statement in proof of loss

claiming damages for which it sought payment from American Risk for alleged storm damages

reportedly occurring in 2013. Implicity’s material misrepresentations and omissions to

Underwriters void the Policy.

        28.      Based on the recent discovery of Implicity’s intentional misrepresentations and

omissions, on November 13, 2018, Underwriters advised Defendant, in writing, that the Policy

was void, that Underwriters were rescinding the Policy, that Underwriters would not pay

anything further on the Claims, and that Underwriters would credit the policy premium toward

ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                           PAGE 12 OF 13
3299131v1
             Case 5:18-cv-01185 Document 1 Filed 11/14/18 Page 13 of 13



the overpayment made to Defendant on the Villa Dijon claim. Catlin now seeks a judicial

determination that the Claim and/or Policy is void and that Underwriters have no further

obligations under same.

                                                   V.
                                                 PRAYER

        WHEREFORE, Plaintiff prays that the Court declare Implicity Management Company’s

material misrepresentations and omissions voided the Policy, that Plaintiff’s rescission of same

was valid, that Plaintiff has no further obligations under the Policy, and grant it such other and

further relief to which Plaintiff may justly be entitled.


                                              Respectfully submitted,

                                              SHEEHY, WARE & PAPPAS, P.C.

                                              By: /s/ D. Christene Wood
                                                   D. Christene Wood
                                                   State Bar No. 24042188
                                                   Sheehy, Ware & Pappas, P.C.
                                                   Email: cwood@sheehyware.com
                                                   909 Fannin Street, Suite 2500
                                                   Houston, Texas 77010-1008
                                                   Telephone: 713.951.1089
                                                   Facsimile: 713.951.1199

                                                  Attorneys for Plaintiff




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                           PAGE 13 OF 13
3299131v1
